Citation Nr: 0511053	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-02 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for status post 
lateral meniscectomy of the left knee with osteoarthritis, 
currently rated as 10 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right knee injury, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1966.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from May 2001 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.  In May 2001, the RO 
denied an increased rating for the veteran's status post left 
knee lateral meniscectomy.  In November 2004, the RO granted 
entitlement to service connection for residuals of a right 
knee injury and assigned an initial evaluation of 10 percent.

In June 2002, the veteran appeared at the Albuquerque RO and 
testified before a Decision Review Officer.  A transcript of 
the hearing is of record.

In June 2003, the Board remanded the case for additional 
development.  The case has been returned for further 
appellate review.


REMAND

Left knee

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  On remand, 
the RO should provide the veteran appropriate notice.  The 
record contains development letters from the RO to the 
veteran dated in December 2000 and May 2001, but these 
documents address service connection claims and claims to 
reopen, rather than increased rating claims.

The RO should take this opportunity on remand to obtain 
updated VA treatment records.

Right knee

In November 2004, the RO granted entitlement to service 
connection for residuals of a right knee injury and assigned 
an initial evaluation of 10 percent.  In the accredited 
representative's March 2005 Informal Hearing Presentation, it 
was contended that the right knee disability is more severe 
than is reflected in the currently assigned 10 percent 
evaluation.  The Board has construed this statement as a 
notice of disagreement.  No statement of the case (SOC) has 
been provided on this issue, so the veteran has not had an 
opportunity to perfect an appeal.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue an SOC, and the Board must remand that 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the claims are REMANDED for the following:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for entitlement to an increased 
rating for status post lateral 
meniscectomy of the left knee with 
osteoarthritis; (2) the information and 
evidence that VA will seek to obtain on 
his behalf; (3) the information or 
evidence that he is expected to provide; 
and (4) request or tell him to provide any 
evidence in his possession that pertains 
to the claim.  A copy of this notification 
must be associated with the claims folder.

2.  Make arrangements to obtain the 
veteran's medical records from the El Paso 
VA Medical Center dated after February 3, 
2004.  If no such records are available, 
that fact should be indicated in the 
claims file.

3.  Readjudicate the claim for entitlement 
to an increased rating for status post 
lateral meniscectomy of the left knee with 
osteoarthritis, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

4.  Provide the veteran a Statement of the 
Case addressing the issue of entitlement 
to an initial evaluation in excess of 10 
percent for residuals of a right knee 
injury.  Notify him of the time limit 
within which an adequate substantive 
appeal must be filed in order to perfect 
an appeal of this issue and secure 
appellate review by the Board.  
Thereafter, this issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



